      Case 15-52823         Doc 237       Filed 01/18/19 Entered 01/18/19 10:48:43           Desc Ntc. of
                                              Hearing Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                          Middle District of Georgia
                                              Macon Division

Bankruptcy Proceeding No.: 15−52823 AEC
Chapter: 11
Judge: Austin E. Carter

In Re:
   Register Communications, Inc.
   1691 Forsyth Street
   Macon, GA 31201
Debtor(s)

PLEASE TAKE NOTICE that a hearing will be held at

U.S. Bankruptcy Court − Macon, Courtroom B, 433 Cherry Street, Macon, GA 31201

on 1/28/19 at 01:00 PM

to consider and act upon the following:

233 − Motion to Sell Property Free and Clear of Liens. Fee Amount $181, filed by Debtor Register Communications,
Inc. (Attachments: # 1 Exhibit A # 2 Exhibit B) (Boyer, Wesley)

235 − Response with opposition Objection of Green Bull Partners, LLC to Motion to Approve Sale of Property filed
by Creditor Green Bull Georgia Partners, LLC. (related document(s)233 Motion to Sell Property Free and Clear of
Liens) (McGoldrick, John)

236 − Response with opposition Limited Objection to Motion to Sell filed by Attorney McCallar Law Firm (related
document(s)233 Motion to Sell Property Free and Clear of Liens) (McCallar, C.)


Dated: 1/18/19
                                                         By the Court

                                                         Kyle George
                                                         Clerk, U.S. Bankruptcy Court
                                                         Document # 237 − 233, 235, 236
